Title: Thomas Jefferson to Nathaniel G. M. Senter, 30 October 1812
From: Jefferson, Thomas
To: Senter, Nathaniel G. M.


          Sir Monticello Oct. 30. 12. 
           Your favors of the 15th & 19th came to hand yesterday evening, & I now return the papers they inclosed, according to request, & have added that respecting the Veeshni recieved in a former letter
          
          The desire which you express to take a part in the conflicts of your country, & to avail it of the experience you have acquired in your travels in other parts of the world, is certainly laudable. I trust that the testimonies of those to whom you are known will place you before the Executive under such just advantages as to ensure their willingness to avail the public of your services when an opening occurs. could I add any evidence to theirs I should do it with pleasure. but not having the benefit of a personal acquaintance with you, I am not in a situation to bear witness on the subject. it would be more than merely useless for me to state to the Executive the information given by the writers of the inclosed letters. their own statements are direct & they are as well known to the Executive as to myself. such an intrusion of my name would be derogatory to the writers & assuming towards the Executive. being therefore in the case of a witness who, knowing nothing, can say nothing, I must leave to others the pleasure of contributing by their knolege & interposition, to the procuring to the public the benefit of your services.You observe, in yours of the 15th that you had hoped a longer answer to that from N. Orleans, than mine of July 5. I am done, Sir, with long letters, and shall soon be so with short ones. a sensible decline of bodily activity cannot have left that of the mind unimpaired. I go unwillingly to my writing table, & quit with reluctance occupations in which I am more directly engaged by the circumstances around me. when these permit me to be within doors, I read with more pleasure than I write. I have therefore little more to offer for the service of others than my good wishes, which will be gratified in the present instance by a succesful issue to your views, and I add the assurance of my great consideration & esteem.
          
            Th Jefferson
        